UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 96.33% (Cost $557,751,252) Aerospace & Defense 3.89% Honeywell International, Inc. 130,000 7,334,600 United Technologies Corp. 326,000 22,435,320 Agricultural Products 1.61% Archer-Daniels-Midland Co. 300,000 12,348,000 Asset Management & Custody Banks 5.91% Bank of New York Mellon Corp. 250,000 10,432,500 Price (T. Rowe) Group, Inc. 175,000 8,750,000 State Street Corp. 330,000 26,070,000 Auto Parts & Equipment 1.32% Johnson Controls, Inc. 300,000 10,140,000 Casinos & Gaming 0.79% International Game Technology 150,000 6,031,500 Communications Equipment 2.90% Cisco Systems, Inc. (I) 922,780 22,229,770 Computer Hardware 6.33% Hewlett-Packard Co. 425,000 19,405,500 International Business Machines Corp. 252,300 29,049,822 Data Processing & Outsourced Services 1.69% Automatic Data Processing, Inc. 304,592 12,911,655 Distillers and Vintners 0.80% Diageo Plc, ADR (United Kingdom) (F) 75,000 6,099,000 Drug Retail 2.12% CVS Caremark Corp. 400,000 16,204,000 Electrical Components & Equipment 1.50% Emerson Electric Co. 224,000 11,527,040 Footwear 1.78% NIKE, Inc. (Class B) 200,000 13,600,000 Hotels, Resorts & Cruise Lines 1.06% Carnival Corp. (Panama) (F) 200,000 8,096,000 Page 1 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2008 (unaudited) Household Products 1.60% Procter & Gamble Co. (The) 174,560 12,231,419 Hypermarkets and Super Centers 1.79% Wal-Mart Stores, Inc. 260,000 13,696,800 Industrial Conglomerates 7.59% 3M Co. 175,000 13,851,250 General Electric Co. 918,350 33,988,133 Textron, Inc. 185,000 10,252,700 Industrial Gases 1.05% Praxair, Inc. 95,800 8,069,234 Industrial Machinery 1.73% Illinois Tool Works, Inc. 275,000 13,263,250 Integrated Oil and Gas 8.63% Chevron Corp. 215,100 18,360,936 ConocoPhillips 125,000 9,526,250 Exxon Mobil Corp. 260,872 22,064,554 Total SA, ADR (France) (F) 218,000 16,134,180 Integrated Telecommunication Services 2.25% AT&T, Inc. 450,000 17,235,000 Life & Health Insurance 2.52% Aflac, Inc. 135,000 8,768,250 MetLife, Inc. 175,000 10,545,500 Oil and Gas Exploration & Production 1.58% Apache Corp. 100,000 12,082,000 Other Diversified Financial Services 3.73% Bank of America Corp. 357,600 13,556,616 JPMorgan Chase & Co. 350,000 15,032,500 Personal Products 2.06% Avon Products, Inc. 400,000 15,816,000 Pharmaceuticals 12.22% Abbott Laboratories 451,700 24,911,255 Johnson & Johnson 382,850 24,835,480 Lilly (Eli) & Co. 225,000 11,607,750 Merck & Co., Inc. 300,000 11,385,000 Teva Pharmaceutical Industries Ltd., ADR (Israel) (F) 450,000 20,785,500 Page 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2008 (unaudited) Publishing 1.09% McGraw-Hill Cos., Inc. (The) 225,000 8,313,750 Regional Banks 0.90% BB&T Corp. 215,000 6,892,900 Restaurants 1.82% McDonald's Corp. 250,000 13,942,500 Semiconductors 2.71% Linear Technology Corp. 250,000 7,672,500 Microchip Technology, Inc.(L) 400,000 13,092,000 Soft Drinks 2.26% PepsiCo, Inc. 239,825 17,315,365 Specialty Chemicals 1.06% Rohm & Haas Co. 150,000 8,112,000 Steel 1.25% Nucor Corp. 141,000 9,551,340 Systems Software 2.99% Microsoft Corp. 523,050 14,844,159 Oracle Corp. (I) 410,000 8,019,600 Thrifts & Mortgage Finance 0.43% Federal National Mortagage Association 125,000 3,290,000 Tobacco 2.41% Altria Group, Inc. 254,050 5,639,910 Philip Morris International (I) 254,050 12,849,849 Wireless Telecommunication Services 0.96% Vodofone Group Plc, ADR (United Kingdom) (F) 250,000 7,377,500 Interest Par value Issuer, description, maturity date rate Value Short-term investments 4.56% (Cost $34,920,000) Joint Repurchase Agreement 3.74% Joint Repurchase Agreement with Barclays Plc dated 3-31-2008 at 1.45% to be repurchased at $28,642,154 on 4-1-2008, collateralized by $24,053,110 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-2025 (valued at $29,213,820 including interest) 1.450% 28,641 28,641,000 Page 3 John Hancock Sovereign Investors Fund Securities owned by the Fund on March 31, 2008 (unaudited) Shares Cash Equivalents 0.82% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 6,279,000 6,279,000 Total investments (Cost $592,671,252)  100.89% Other assets and liabilities, net (0.89%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Sovereign Investors Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes was $592,671,252. Gross unrealized appreciation and depreciation of investments aggregated $198,966,903 and $19,140,518 respectively, resulting in net unrealized appreciation of $179,826,385. Notes to Schedule of Investments - Page 5 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $698,840,957  Level 2  Other Significant Observable Inputs 73,656,680  Level 3  Significant Unobservable Inputs   Total $772,497,637  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 6 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 13.23% (Cost $74,798,254) Airlines 0.33% Delta Airlines, Inc., Pass Thru Ctf Equip Trust (S) 6.821% 08-10-22 A- $1,946 1,874,894 Broadcasting & Cable TV 0.18% Comcast Cable Communications LLC, Gtd Sr Note 6.200 11-15-08 BBB+ 1,000 1,011,956 Casinos & Gaming 0.13% Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03-01-14 B 1,000 712,500 Computer & Electronics Retail 0.89% Hewlett-Packard Co., Sr Note 4.500 03-01-13 A 5,000 5,072,445 Consumer Electronics 0.89% Koninklijke (Royal) Philips Electronics NV, Sr Note (Netherlands) (F) 5.750 03-11-18 A- 5,000 5,094,525 Consumer Finance 0.18% Household Finance Corp., Sr Note 6.400 06-17-08 AA- 1,000 1,004,477 Diversified Chemicals 0.88% Ecolab, Inc., Sr Note 4.875 02-15-15 A 5,000 4,989,360 Diversified Financial Services 0.66% Beaver Valley Funding Corp., Sec Lease Oblig Bond 9.000 06-01-17 BBB- 980 1,089,691 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 700 625,440 General Electric Capital Corp., Sub Deb (6.375% to 11/15/17 then variable) (P) 6.375 11-15-67 AA+ 1,000 978,519 Sr Note Ser A 6.125 02-22-11 AAA 1,000 1,062,927 Page 1 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) Electric Utilities 2.16% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 99-A 9.000 01-02-17 BB+ 1,790 1,853,080 Duke Energy Carolinas LLC, Sec 1st Ref Mtg Bond 5.250 01-15-18 A 1,000 1,019,079 Florida Power Corp., Sec 1st Mtg Note Ser A 5.800 09-15-17 A- 1,205 1,278,726 Kansas City Power & Light Co., Sr Note 6.500 11-15-11 BBB 1,000 1,050,077 Pacific Gas & Electric Co., Sr Note 5.625 11-30-17 BBB+ 5,000 5,136,430 Tucson Electric Power Co., 1st Collateral Trust Bond Ser B 7.500 08-01-08 BBB 1,944 1,966,488 Electrical Components & Equipment 0.31% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,750 1,767,820 Health Care Distributors 0.07% Covidien International Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 6.000 10-15-17 A- 380 391,667 Health Care Services 0.71% Schering-Plough Corp., Sr Note 6.000 09-15-17 A- 3,000 3,014,910 UnitedHealth Group, Inc., Sr Note 5.500 11-15-12 A- 1,000 1,014,980 Household Products 0.88% Clorox Co. (The), Sr Note 5.000 03-01-13 BBB+ 5,000 5,017,070 Industrial Conglomerates 0.16% Grupo Kuo SAB de CV, Gtd Sr Note (Mexico) (F)(S) 9.750 10-17-17 BB- 1,000 930,000 Investment Banking & Brokerage 0.51% Lehman Brothers Holdings, Inc., Sr Note 5.625 01-24-13 A+ 3,000 2,917,095 Life & Health Insurance 0.61% Prudential Financial, Inc., Sr Note 5.150 01-15-13 A+ 3,500 3,494,684 Multi-Line Insurance 0.34% American International Group, Inc., Sr Note 5.850 01-16-18 AA 2,000 1,962,682 Page 2 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) Multi-Utilities 0.42% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 2,000 2,397,450 Oil & Gas Drilling 0.20% Western Oil Sands, Inc., Gtd Sr Sec Note (Canada) (F) 8.375 05-01-12 BBB+ 1,000 1,123,444 Oil & Gas Storage & Transportation 1.05% Kinder Morgan Enegry Partners LP, Sr Note 5.950 02-15-18 BBB 5,000 4,951,810 Kinder Morgan Energy Partners LP, Sr Bond 7.750 03-15-32 BBB 14 14,905 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB- 1,000 1,034,440 Paper Products 0.00% Norske Skogindustrier ASA, Sr Note (Norway) (F)(S) 7.625 10-15-11 BB 7 6,869 Pharmaceuticals 0.18% Abbott Laboratories, Sr Note 5.600 11-30-17 AA 1,000 1,046,201 Railroads 0.53% Burlington North Santa Fe Corp., Sr Note 5.750 03-15-18 BBB 2,000 2,005,928 Union Pacific Corp., Sr Note 5.750 11-15-17 BBB 1,000 1,012,449 Specialized Finance 0.00% Principal Life Global Funding I, Sec Note (S) 6.250 02-15-12 AA 13 14,004 Thrifts & Mortgage Finance 0.96% Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-17 Class 1X3 IO (P) 2.067 06-25-35 AAA 68,538 2,184,650 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 1,000 750,000 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 3.388 08-19-45 AAA 14,420 486,682 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-Q02 Class X IO 1.200 09-25-45 AAA 21,182 542,788 Wells Fargo Mortgage-Backed Securities Trust, Mtg Pass Thru Ctf Ser 2006-AR12 Class 1A1(P) 6.023 09-25-36 Aaa 1,541 1,475,733 Page 3 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 58.91% (Cost $315,240,349) Agricultural Products 6.02% Archer-Daniels-Midland Co. 406,580 16,734,833 Argenco Ltd. (Bermuda) (F)(I) 2,194,070 6,564,579 Bunge Ltd. (Bermuda) (F) 127,097 11,042,187 Airlines 0.56% Northwest Airlines Corp. (I) 352,686 3,170,647 Aluminum 3.27% Alcoa, Inc. 417,843 15,067,419 Norsk Hydro ASA (Norway) (F) 246,238 3,595,075 Biotechnology 1.07% Amgen, Inc. (I) 122,991 5,138,564 OSI Pharmaceuticals, Inc. (I) 26,100 975,879 Broadcasting & Cable TV 0.30% Liberty Global, Inc. (Class A) (I) 49,933 1,701,717 Communications Equipment 1.35% 3Com Corp. (I) 467,353 1,070,238 Corning, Inc. 276,804 6,654,368 Construction & Engineering 1.27% KBR, Inc. (I) 260,648 7,227,769 Data Processing & Outsourced Services 0.54% Wright Express Corp. (I) 100,975 3,102,962 Diversified Chemicals 1.44% Bayer AG (Germany) (F) 102,407 8,208,924 Diversified Metals & Mining 1.52% FNX Mining Co., Inc. (Canada) (F)(I) 11,775 330,496 Freeport-McMoRan Copper & Gold, Inc. (Class B) 86,717 8,343,910 Electric Utilities 0.15% British Energy Group Plc (United Kingdom) (F) 64,942 841,474 Gas Utilities 3.27% Equitable Resources, Inc. 200,949 11,835,896 Southern Union Co. 293,642 6,833,049 Page 4 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) Gold 4.68% Barrick Gold Corp. (Canada) (F) 226,956 9,861,238 Franco-Nevada Corp. (Canada) (F)(I) 136,829 2,699,388 Franco-Nevada Corp. (Canada) (F)(I)(S) 173,417 3,421,203 Newmont Mining Corp. 235,542 10,670,053 Health Care Equipment 0.08% Kinetic Concepts, Inc. (I) 9,550 441,496 Industrial Gases 0.17% Brazil Ethanol, Inc. (I) 111,100 999,900 Insurance Brokers 1.90% Willis Group Holdings Ltd. (Bermuda) (F) 321,639 10,810,287 Integrated Oil & Gas 5.59% SandRidge Energy, Inc. (I)(S) 100,000 3,915,000 SandRidge Energy, Inc. (I) 42,559 1,666,185 Sasol Ltd. ADR (South Africa) (F) 314,511 15,219,187 Suncor Energy, Inc. (Canada) (F) 114,685 11,049,893 Integrated Telecommunication Services 0.66% Chunghwa Telecom Co., Ltd. ADR (Taiwan) (F) 143,692 3,738,866 Internet Software & Services 1.42% eBay, Inc. (I) 243,891 7,277,707 Knot, Inc. (The) (I) 71,312 837,916 Life & Health Insurance 1.80% Prudential Financial, Inc. 131,088 10,257,636 Managed Health Care 0.73% Aetna, Inc. 51,674 2,174,959 WellPoint, Inc. (I) 45,222 1,995,647 Marine 0.90% Alexander & Baldwin, Inc. 57,407 2,473,094 Diana Shipping, Inc. (Marshall Islands) (F)(L) 100,000 2,632,000 Oil & Gas Drilling 0.78% Transocean, Inc. (Cayman Islands) (F) 33,074 4,471,605 Oil & Gas Equipment & Services 5.25% Dresser-Rand Group, Inc. (I) 98,462 3,027,706 Halliburton Co. 78,799 3,099,165 Schlumberger Ltd. 93,156 8,104,572 Smith International, Inc. 161,284 10,359,271 Tenaris SA ADR (Luxembourg) (F) 106,713 5,319,643 Page 5 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) Oil & Gas Exploration & Production 4.56% Canadian Natural Resources Ltd. (Canada) (F) 73,007 4,983,458 Denbury Resources, Inc. (I) 259,200 7,400,160 Plains Exploration & Production Co. (I) 18,876 1,003,071 Southwestern Energy Co. (I) 201,800 6,798,642 Talisman Energy, Inc. (Canada) (F) 328,831 5,820,309 Oil & Gas Storage & Transportation 1.18% Williams Cos., Inc. (The) 203,229 6,702,492 Packaged Foods & Meats 1.09% Sadia SA ADR (Brazil) (F)(L) 350,050 6,227,389 Paper Products 0.10% Boise, Inc. (I)(L) 90,000 576,000 Pharmaceuticals 0.72% Endo Pharmaceuticals Holdings, Inc. (I) 65,108 1,558,686 Novartis AG ADR (Switzerland) (F) 35,870 1,837,620 Shire Plc ADR (United Kingdom) (F) 11,904 689,956 Precious Metals & Minerals 0.91% Silver Standard Resources, Inc. (Canada) (F)(I)(L) 170,381 5,167,656 Property & Casualty Insurance 1.74% Berkshire Hathaway, Inc. (Class B) (I) 1,353 6,051,834 Progressive Corp. (The) 153,341 2,464,190 White Mountains Insurance Group Ltd. (Bermuda) (F) 2,883 1,383,840 Publishing 0.31% New York Times Co. (The) (Class A) (L) 92,621 1,748,684 Specialized Finance 1.00% Bovespa Holdings SA (Brazil) (F) 261,807 3,528,658 Nymex Holdings, Inc. 23,659 2,144,215 Systems Software 2.41% Microsoft Corp. 484,418 13,747,783 Water Utilities 0.17% Companhia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) (F) 21,761 964,665 Page 6 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 0.72% (Cost $4,000,000) Government U.S. Agency 0.17% Fannie Mae, 8.25% (P) AA- 40,000 962,000 Oil & Gas Exploration & Production 0.55% Lasmo America Ltd., 8.15%, Ser A (S) A+ 30,000 3,150,939 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agency securities 21.23% (Cost $117,704,381) Government U.S. 11.39% Treasury Bill, Deb Zero % 06-12-08 AAA $15,000 14,963,850 United States Treasury, Bond (L) 6.000 02-15-26 AAA 6,500 7,873,125 Bond (L) 5.375 02-15-31 AAA 675 780,679 Inflation Indexed Note (L) 2.500 07-15-16 AAA 2,090 2,354,419 Inflation Indexed Note (L) 1.875 07-15-13 AAA 5,745 6,197,008 Note (L) 4.875 05-31-08 AAA 500 502,813 Note (L) 4.875 04-30-11 AAA 9,000 9,805,779 Note (L) 4.250 10-15-10 AAA 5,000 5,325,000 Note (L) 4.250 11-15-13 AAA 2,000 2,182,500 Note (L) 4.000 08-31-09 AAA 3,000 3,102,657 Note (L) 4.000 03-15-10 AAA 2,000 2,091,562 Note 3.375 11-30-12 AAA 6,000 6,250,782 Note 2.625 07-15-17 AAA 3,055 3,481,119 Government U.S. Agency 9.84% Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 08-01-08 AAA 1 800 15 Yr Pass Thru Ctf 7.000 07-01-11 AAA 34 35,641 15 Yr Pass Thru Ctf 6.500 08-01-16 AAA 24 25,292 15 Yr Pass Thru Ctf 5.000 01-01-23 AAA 2,952 2,983,343 15 Yr Pass Thru Ctf 5.000 03-01-23 AAA 8,000 8,083,806 15 Yr Pass Thru Ctf 4.500 12-01-17 AAA 469 469,156 15 Yr Pass Thru Ctf 4.500 03-01-23 AAA 5,000 4,977,187 30 Yr Pass Thru Ctf 8.000 01-01-31 AAA 11 11,513 30 Yr Pass Thru Ctf 7.500 04-01-31 AAA 11 12,022 30 Yr Pass Thru Ctf 7.000 06-01-31 AAA 13 14,032 30 Yr Pass Thru Ctf 7.000 06-01-32 AAA 6 6,443 30 Yr Pass Thru Ctf 5.725 08-01-37 AAA 898 911,169 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 3,000 3,031,226 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 5,000 5,052,042 Page 7 John Hancock Balanced Fund Securities owned by the Fund on March 31, 2008 (unaudited) 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 3,797 3,836,196 30 Yr Pass Thru Ctf 5.000 03-01-38 AAA 2,000 1,981,231 Note (L) 6.000 05-15-11 AAA 1,500 1,639,913 Note (L) 5.125 04-15-11 AAA 1,000 1,066,620 Sr Note 5.750 03-15-09 AAA 5,000 5,163,235 Sr Note 5.125 07-13-09 AAA 8,000 8,287,584 Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 4.500 01-01-23 AAA 4,850 4,824,485 Financing Corp., Bond 9.650 11-02-18 AAA 1,790 2,618,133 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 9.000 04-15-21 AAA 3 3,193 30 Yr Pass Thru Ctf 6.500 04-15-29 AAA 166 173,663 New Valley Generation II, Pass Thru Ctf Ser 2001 5.572 05-01-20 AAA 823 874,630 Issuer Shares Value Warrants 0.01% (Cost $156,678) Paper Products 0.01% Boise, Inc. (I) 70,816 78,606 Interest Par value Issuer, description, maturity date rate Value Short-term investments 15.28% (Cost $87,099,334) Joint Repurchase Agreement 5.66% Joint Repurchase Agreement with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $32,278,300 on 4-1-08, collateralized by $27,106,673 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $32,922,540, including interest) 1.450% $32,277 32,277,000 Shares Cash Equivalents 9.62% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 54,822,334 54,822,334 Total investments (Cost $598,998,996)  109.38% Other assets and liabilities, net (9.38%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 8 John Hancock Balanced Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt IO Interest only (carries notional principal amount) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless otherwise indicated. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2008. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $16,114,456 or 2.83% of the Fund's net assets as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes was $599,784,375. Gross unrealized appreciation and depreciation of investments aggregated $40,085,774 and $16,443,636, respectively, resulting in net unrealized appreciation of $23,642,138. Notes to Schedule of Investments - Page 9 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $294,662,424  Level 2  Other Significant Observable Inputs 321,043,677  Level 3  Significant Unobservable Inputs 7,720,412  Total $623,426,513  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of 12/31/07 $4,427,667  Accrued discounts/premiums (100,668)  Realized gain (loss) (92,155)  Change in unrealized appreciation (depreciation) (300,297)  Net purchases (sales) 2,785,965  Transfers in and/or out of Level 3 999,900  Balance as of 3/31/08 $7,720,412  Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 10 Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 11 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 0.64% (Cost $16,633,903) Airlines 0.03% Northwest Airlines Corp., Conv Sr Note (G) Zero % 11-15-23 D $3,000 82,500 Gtd Conv Sr Note (G) Zero 05-15-23 D 25,000 687,500 Thrifts & Mortgage Finance 0.61% American Home Mortgage Investment Trust, CMO-REMIC Ser 2007-1-GIOP IO (P) 2.166 05-25-47 AAA 74,278 4,317,414 Harborview Mortgage Loan Trust, CMO-REMIC Ser 2005-10-X IO (P) 3.605 11-19-35 AAA 170,901 5,821,327 Residential Accredit Loans, Inc., CMO-REMIC Ser 2005-Q02-X IO (P) 1.200 09-25-45 AAA 203,909 5,225,168 Issuer Shares Value Common stocks 88.55% (Cost $2,006,275,154) Agricultural Products 8.63% Archer-Daniels-Midland Co. 2,611,782 107,500,947 Bunge Ltd. (Bermuda) (F) 1,284,923 111,634,110 Airlines 0.36% Northwest AirlinesCorp. (I) 1,005,222 9,036,946 Aluminum 2.70% Alcoa, Inc. 1,704,159 61,451,974 Norsk Hydro ASA (Norway) (F) 488,017 7,125,048 Biotechnology 0.54% OSI Pharmaceuticals, Inc. (I)(L) 368,179 13,766,213 Coal & Consumable Fuels 0.05% International Coal Group, Inc. (I)(L) 217,600 1,381,760 Communications Equipment 0.77% Corning, Inc. 810,545 19,485,502 Construction & Engineering 0.92% KBR, Inc. (I) 839,410 23,276,839 Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Data Processing & Outsourced Services 0.86% Wright Express Corp. (I) 711,649 21,868,974 Diversified Chemicals 1.00% Bayer AG (Germany) (F) 318,140 25,502,037 Diversified Metals & Mining 4.64% Avalon Ventures Ltd. (Canada) (F)(K) 665,280 648,137 Freeport-McMoRan Copper & Gold, Inc. (Class B) 1,163,431 111,945,331 Nothern Dynasty Minerals Ltd. (Canada) (F)(L) 457,970 4,199,585 Titanium Resources Group Ltd. (British Virgin Islands) (F)(I) 948,050 1,034,845 Gas Utilities 4.69% Equitable Resources, Inc. 2,021,393 119,060,048 Gold 15.33% Agnico-Eagle Mines Ltd. (Canada) (F) 90,450 6,124,370 Aurelian Resources, Inc. (Canada) (F)(I) 1,008,584 9,049,694 Barrick Gold Corp. (Canada) (F) 2,676,040 116,273,938 Franco-Nevada Corp. (Canada) (F)(I) 1,916,455 37,808,187 Franco-Nevada Corp. (Canada) (F)(I)(S) 912,553 18,003,018 Goldcorp, Inc. (Canada) (F) 931,086 36,079,583 Kinross Gold Corp. (Canada) (F) 797,858 17,640,640 Lihir Gold Ltd. (Papua New Guinea) (F) 8,410,733 26,838,125 Newmont Mining Corp. 2,348,717 106,396,880 NovaGold Resources, Inc. (Canada) (F)(L) 1,925,484 14,845,482 Health Care Equipment 0.11% NMT Medical, Inc. (I) 733,050 2,844,234 Industrial Gases 0.18% Brazil Ethanol, Inc. (I)(S) 500,000 4,500,000 Integrated Oil & Gas 9.75% Petroleo Brasileiro SA (Brazil) (F) 106,876 10,913,108 SandRidge Energy, Inc. (I)(S) 350,000 13,702,500 SandRidge Energy, Inc. (I) 87,350 3,419,753 Sasol Ltd. ADR (South Africa) (F) 1,994,715 96,524,259 Suncor Energy, Inc. (Canada) (F) 1,275,820 122,925,213 Managed Health Care 1.22% Aetna, Inc. 392,258 16,510,139 WellPoint, Inc. (I) 325,687 14,372,567 Page 2 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Oil & Gas Drilling 3.69% Transocean, Inc. (Cayman Islands) (F) 691,990 93,557,048 Oil & Gas Equipment & Services 6.04% BJ Services Co. 225,550 6,430,430 Halliburton Co. 444,500 17,482,185 Schlumberger Ltd. 214,924 18,698,388 Smith International, Inc. 1,722,976 110,666,748 Oil & Gas Exploration & Production 18.81% Canadian Natural Resources Ltd. (Canada) (F) 1,747,022 119,251,722 CNX Gas Corp. (I) 278,675 8,995,629 Delta Petroleum Corp. (I)(L) 267,950 6,039,593 Denbury Resources, Inc. (I) 2,208,460 63,051,533 McMoran Exploration Co. (I)(L) 162,989 2,818,080 Newfield Exploration Co. (I) 351,900 18,597,915 Petrolifera Petroleum Ltd. (Canada) (F)(I) 40,817 361,863 Plains Exploration & Production Co. (I) 1,514,384 80,474,366 Range Resources Corp. 188,285 11,946,683 Southwestern Energy Co. (I) 2,910,052 98,039,652 Talisman Energy, Inc. (Canada) (F) 3,645,665 64,528,271 Warren Resources, Inc. 270,576 3,211,737 Oil & Gas Storage & Transportation 1.59% Williams Cos., Inc. (The) 1,220,550 40,253,739 Packaged Foods & Meats 1.00% Sadia SA ADR (Brazil) (F)(L) 1,420,489 25,270,499 Personal Products 0.38% American Oriental Bioengineering, Inc. (I) 1,179,410 9,553,221 Pharmaceuticals 0.59% Anesiva, Inc. (I)(L) 320,000 1,017,600 Elan Corp., Plc ADR (Ireland) (F)(I) 60,402 1,259,986 Endo Pharmaceuticals Holdings, Inc. (I) 482,000 11,539,080 Inspire Pharmaceuticals, Inc. (I) 302,700 1,165,395 Precious Metals & Minerals 2.74% Apex Silver Mines Ltd. (I)(L) 826,300 10,014,756 Gammon Gold, Inc. (Canada) (F)(I)(L) 224,800 1,688,248 Silver Standard Resources, Inc. (Canada) (F)(I)(L) 1,908,629 57,888,718 Page 3 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Property & Casualty Insurance 1.85% Berkshire Hathaway, Inc. (Class B) (I) 6,000 26,837,400 Progressive Corp. (The) 1,255,674 20,178,681 Water Utilities 0.11% Companhia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) (F) 63,863 2,831,047 Exercise Expiration Number of Issuer Price Date Contracts Value Options Purchased 2.35% (Cost $60,523,665) Puts 1.63% Alliance Data Systems Corp. 60 June-08 821 1,149,400 Alliance Data Systems Corp. 30 September-08 1,400 203,000 Alliance Data Systems Corp. 35 September-08 1,400 315,000 Alliance Data Systems Corp. 40 September-08 800 296,000 Alliance Data Systems Corp. 45 September-08 800 456,000 Capital One Financial Corp. 45 January-09 2,624 2,230,400 Federal National Mortgage Assoc. 35 January-09 2,783 3,520,495 Garmin Ltd. 60 July-08 2,171 2,279,550 Hewlett-Packard Co. 40 August-08 8,371 1,381,215 iShares Lehman 20+ Year Treasury Bond Fund 89 September-08 5,870 1,335,425 iShares Lehman 20+ Year Treasury Bond Fund 90 September-08 5,356 1,419,340 iShares Lehman 20+ Year Treasury Bond Fund 91 September-08 5,865 1,876,800 iShares Lehman 20+ Year Treasury Bond Fund 92 September-08 5,487 1,865,580 iShares Lehman 20+ Year Treasury Bond Fund 93 September-08 4,813 1,828,940 iShares Lehman 20+ Year Treasury Bond Fund 89 June-08 11,100 1,110,000 iShares Lehman 20+ Year Treasury Bond Fund 90 June-08 8,877 1,020,855 iShares Lehman 20+ Year Treasury Bond Fund 91 June-08 10,014 1,502,100 iShares Lehman 20+ Year Treasury Bond Fund 92 June-08 9,901 1,831,685 iShares Lehman 20+ Year Treasury Bond Fund 93 June-08 9,579 2,107,380 Lehman Brothers Securities 50 January-09 5,000 8,650,000 Research in Motion Ltd. 90 January-09 2,933 3,783,570 Texas Instruments, Inc. 28 July-08 8,078 1,324,792 Page 4 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Calls 0.72% U.S. Treasury 0.823 December-09 500,000 2,631,665 U.S. Treasury 0.82 December-09 1,000,000 5,309,540 U.S. Treasury 0.805 December-09 500,000 2,673,480 U.S. Treasury 1.03 January-10 500,000 2,111,150 U.S. Treasury .0965 January-10 500,000 2,248,610 U.S. Treasury 1.275 March-10 250,000 813,935 Europe Swap Curve 0.680 January-10 1,000,000 1,982,650 Europe Swap Curve 0.675 March-10 250,000 502,643 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agency securities 1.18% (Cost $29,987,400) Government U.S. 1.18% Treasury Bill, Disc Note Zero% 04-10-08 AAA $30,000 29,993,940 Issuer Shares Value Warrants 0.00% (Cost $0) Diversified Metals & Mining 0.00% Avalon Ventures Ltd. (Canada) (B)(F)(I) 332,640 11,838 Interest Par value Issuer, description, maturity date rate Value Short-term investments 8.42% (Cost $213,829,518) Joint Repurchase Agreement 5.89% Joint Repurchase Agreement with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $149,617,026 on 4-1-08, collateralized by $125,645,397 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $152,603,220, including interest) 1.450% $149,611 149,611,000 Shares Cash Equivalents 2.53% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 64,218,518 64,218,518 Page 5 John Hancock Large Cap Equity Fund Securities owned by the Fund on March 31, 2008 (unaudited) Total investments (Cost $2,327,249,640)  101.14% Other assets and liabilities, net (1.14%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 6 John Hancock Large Cap Equity Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt Gtd Guaranteed IO Interest only (carries notional principal amount) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $11,838 or 0.00% of the Fund's net assets as of March 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets March 31, 2008 Avalon Ventures Ltd. 11-21-07 $1,067,092 0.03% $648,137 (L) All or a portion of this security is on loan as of March 31, 2008. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $36,205,518 or 1.43% of the Fund's net assets as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments for Federal income tax purposes, was $2,327,249,640. Gross unrealized appreciation and depreciation of investments aggregated $330,824,199 and $91,003,235, respectively, resulting in net unrealized appreciation of $239,820,964. Notes to Schedule of Investments - Page 7 John Hancock Large Cap Equity Fund Summary of written options outstanding on March 31, 2008 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value PUTS eBay, Inc. 1,717 $25 01-20-09 $ (382,891) Written options for the three months ended March 31, 2008 were as follows: N UMBER OF CONTRACTS P REMIUMS RECEIVED Outstanding, beginning of period Options written 10,000 2,684,958 Options closed (8,283) (2,223,951) Options expired Options exercised Outstanding, end of period 1,717 $461,007 Summary of forward foreign currency contracts outstanding on March 31, 2008 (unaudited) Unrealized Principal amount Settlement Appreciation Currency covered by contract date (depreciation) Buys Pound Sterling 23,783,040 6/30/08 ($294,482) Pound Sterling 9,842,000 6/30/08 (198,434) Japanese Yen 17,020,000,000 6/30/08 12,488,928 Japanese Yen 40,062,879,900 6/30/08 13,961,867 Japanese Yen 6,300,813,670 6/30/08 2,118,066 Japanese Yen 4,753,889 6/30/08 (108,740) Sells Canadian Dollar 68,042,598 6/30/08 $711,178 Canadian Dollar 387,720,390 6/30/08 12,950,593 Canadian Dollar 60,935,489 6/30/08 2,155,884 Euro 17,799,561 6/30/08 (1,874,229) Pound Sterling 33,625,040 6/30/08 (1,290,125) Japanese Yen 24,491,815,698 6/30/08 (6,530,910) Japanese Yen 9,465,443,444 6/30/08 (2,157,548) Japanese Yen 4,663,978,025 6/30/08 1,015,554 Total Summary of written options - Page 8 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $1,488,259,921 ($382,891) Level 2  Other Significant Observable Inputs 1,058,259,274 32,947,602 Level 3  Significant Unobservable Inputs 20,551,409  Total $2,567,070,604 $32,564,711 * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of 12/31/07 $2,063,471  Accrued discounts/premiums (633,240)  Realized gain (loss)   Change in unrealized appreciation (depreciation) 466,179  Net purchases (sales) 15,297,353  Transfers in and/or out of Level 3 3,357,646  Balance as of 3/31/08 $20,551,409  Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 9 Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Forward foreign currency contracts The Fund may purchase and sell forward foreign currency contracts in order to hedge a specific transaction or Fund position. Forward foreign currency contracts are valued at forward foreign currency exchange rates and marked to market daily. The net U.S. dollar value of foreign currency underlying all contractual commitments held at the end of the period, the resulting net unrealized appreciation (depreciation) and related net receivable or payable amount are determined using forward foreign currency exchange rates supplied by a quotation service. The Fund could be exposed to risks if the counterparties to the contracts are unable to meet the terms of their contracts or if the value of the forward foreign currency contract changes unfavorably. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 10 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 99.10% (Cost $605,999,390) Agricultural Products 5.58% Agrenco Ltd. (Brazil) (F)(I) 5,380,000 16,096,769 Corn Products International, Inc. 165,045 6,129,771 Shermen WSC Acquistion Corp. (I) 1,115,983 6,260,665 Air Freight & Logistics 0.09% Log-in Logistica Intermodal SA (Brazil) (F)(I) 90,000 461,617 Airlines 2.19% Continental Airlines, Inc. (Class B) (I) 306,042 5,885,188 Pinnacle Airlines Corp. (I)(L) 603,370 5,267,420 Apparel Retail 0.91% Joe's Jeans, Inc. (I) 1,791,758 2,042,604 NexCen Brands, Inc. (I) 752,484 2,581,020 Application Software 1.13% Sonic Solutions (I)(L) 595,368 5,745,301 Automotive Retail 2.46% Dollar Thrifty Automotive Group, Inc. (I) 326,238 4,449,886 Group 1 Automotive, Inc. (L) 344,512 8,089,142 Broadcasting & Cable TV 0.73% DG Fastchannel, Inc. (I) 195,444 3,748,616 Computer Storage & Peripherals 2.16% Brocade Communications Systems, Inc. (I) 1,510,244 11,024,781 Data Processing & Outsourced Services 5.73% Wright Express Corp. (I) 950,734 29,216,056 Diversified Banks 1.51% Northeast Community Bancorp, Inc. 367,300 4,345,159 Pinetree Capital Ltd. (Canada) (F)(I) 1,103,703 3,365,571 Diversified Chemicals 0.67% Omnova Solutions, Inc. (I) 852,067 3,399,747 Diversified Commercial & Professional Services 0.81% Global Brands Acquisition Corp. 424,316 4,115,865 Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Diversified Metals & Mining 9.05% Anvil Mining Ltd. (Australia) (F)(I) 387,907 4,667,204 FNX Mining Co., Inc. (Canada) (F)(I) 770,877 21,636,676 Massey Energy Co. 232,850 8,499,025 Minefinders Corp. Ltd. (Canada) (F)(I)(L) 812,661 9,979,477 Sherritt International Corp. (Canada) (F) 100,000 1,414,584 Food Distributors 6.28% Sadia SA, ADR (Brazil) (F)(L) 605,436 10,770,707 Seaboard Corp. 13,588 21,265,220 Food Retail 3.90% Diamond Foods, Inc. (W) 1,097,629 19,910,990 Footwear 1.35% Prime Success International Group Ltd. (Hong Kong) (F) 12,807,373 6,910,709 Gas Utilities 1.70% Brazil Ethanol, Inc. (Brazil) (F)(I) 129,462 1,165,158 Southern Union Co. 323,703 7,532,569 Gold 1.94% Gammon Gold, Inc. (Canada) (F)(I)(L) 1,320,000 9,913,200 Health Care Equipment 0.42% NMT Medical, Inc. (I)(L) 555,568 2,155,604 Health Care Technology 2.71% American Oriental Bioengineering, Inc. (I) 1,512,875 12,254,288 Flamel Technologies SA (France) (F)(L) 170,000 1,584,400 Insurance Brokers 3.59% eHealth, Inc. (I) 172,964 3,817,316 Zenith National Insurance Corp. 404,305 14,498,377 Integrated Telecommunication Services 1.44% MRV Communications, Inc. (I)(L) 5,371,217 7,358,567 Internet Software & Services 7.87% Knot, Inc. (The) (I)(L)(W) 1,853,447 21,778,002 RADVision Ltd. (Israel) (F)(I) 346,410 2,286,306 RealNetworks, Inc. (I) 2,807,922 16,089,393 Investment Banking & Brokerage 1.79% TradeStation Group, Inc. (I) 1,073,250 9,144,090 Marine 7.93% Alexander & Baldwin, Inc. 213,450 9,195,426 Diana Shipping, Inc. (Marshall Islands) (F)(L) 687,937 18,106,502 Great Lakes Dredge & Dock Co. (I) 196,338 1,015,068 Oceanfreight, Inc. (Greece) (F)(I) 555,259 12,154,620 Page 2 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Multi-Utilities 0.61% Aquila, Inc. (I) 977,030 3,136,266 Networking Equipment 0.85% 3Com Corp. (I) 1,900,634 4,352,452 Oil & Gas Exploration & Production 9.97% Plains Exploration & Production Co. (I) 294,498 15,649,624 Synenco Energy, Inc. (Canada) (F)(I) 602,023 4,252,196 TXCO Resources, Inc. (I)(L) 1,316,708 16,300,845 Warren Resources, Inc. (I)(L) 1,235,915 14,670,311 Oil & Gas Refining & Marketing 0.29% Western Refining, Inc. (L) 107,964 1,454,275 Paper Products 0.95% Boise, Inc. (I)(L) 758,039 4,851,450 Pharmaceuticals 3.27% Anesiva, Inc. (I)(L) 481,745 1,531,949 Novabay Pharmaceuticals, Inc. (I) 582,601 1,310,852 Nu Skin Enterprises, Inc. 681,460 12,279,909 Vanda Pharmaceuticals, Inc. (L) 400,530 1,550,051 Precious Metals & Minerals 0.74% Apex Silver Mines Ltd. (I) 311,191 3,771,635 Publishing 0.44% New York Times Co. (The) (Class A) (L) 120,000 2,265,600 Restaurants 3.07% Carrols Restaurant Group, Inc. (I)(W) 1,751,431 15,640,279 Semiconductors 0.56% Kopin Corp. (I) 1,070,240 2,846,838 Systems Software 1.25% Descartes Systems Group, Inc. (The) (Canada) (F)(I) 1,823,104 6,358,529 Thrifts & Mortgage Finance 1.59% Brookline Bancorp, Inc. 704,812 8,091,242 Water Utilities 1.57% PICO Holdings, Inc. (I)(L) 265,409 8,023,314 Page 3 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Warrants 0.16% (Cost $1,715,679) Agricultural Products 0.07% Shermen WSC Acquisition Corp. (I) 2,625,054 341,257 Paper Products 0.09% Boise, Inc. (I) 428,481 475,614 Interest Par value Issuer, description, maturity date rate Value Short-term investments 14.39% (Cost $73,412,117) Joint Repurchase Agreement 0.04% Joint Repurchase Agreement transaction with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $204,008 on 4-1-08, collateralized by $171,322, U.S. Inflation Indexed Bond 2.375%, due 1-15-25 (valued at $208,088, including interest) 1.450% 204 204,000 Shares Cash Equivalents 14.35% John Hancock Cash Investment Trust (T)(W) 2.960% (Y) 73,208,117 73,208,117 Total investments (Cost $681,127,186)  113.65% Other assets and liabilities, net (13.65%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Small Cap Intrinsic Value Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC or the Fund holds 5% or more of the outstanding voting securities of the issuer. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments for Federal income tax purposes, was $681,127,186. Gross unrealized appreciation and depreciation of investments aggregated $14,649,397 and $115,881,322, respectively, resulting in net unrealized depreciation of $101,231,925. Transactions in securities of affiliated issuers (unaudited) Affiliated issuers, as defined by the Investment Company Act of 1940, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of these issuers during the period ended March 31, 2008 is set forth below. Beginning Ending Realized share share gain Dividend Ending Affiliate amount amount (loss) income Value Carrols Restaurant Group, Inc. bought: none, sold: none 1,751,431 1,751,431   $15,640,279 Diamond Foods, Inc. bought: 240,742 shares, sold: none 856,887 1,097,629  $49,393 19,910,990 Knot, Inc. (The) bought: 143,800 shares, sold: none 1,709,647 1,853,447   21,778,002 Total  Notes to Schedule of Investments - Page 5 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $513,819,255  Level 2  Other Significant Observable Inputs 64,910,848  Level 3  Significant Unobservable Inputs 1,165,158  Total $579,895,261  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of 12/31/07   Accrued discounts/premiums   Realized gain (loss)   Change in unrealized appreciation (depreciation)   Net purchases (sales)   Transfers in and/or out of Level 3 $1,165,158  Balance as of 3/31/08 $1,165,158  Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 6 Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 7 John Hancock Global Opportunities Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 92.94% (Cost $87,921,173) Bermuda 3.78% Bunge Ltd. (Agricultural Products) 21,432 1,862,012 China Green (Holdings) Ltd. (Agricultural Products) 142,212 158,639 GP Investments Ltd. (Investment Banking & Brokerage) 31,767 964,035 Road King Infrastructure Ltd. (Highways & Railtracks) 417,545 473,607 Brazil 17.87% Agrenco Ltd. (Diversified Commercial & Professional Services) (I) 2,125,530 6,359,510 Companhia de Saneamento Basico do Estado de Sao Paulo (Water Utilites) 58,307 2,584,749 Log-in Logistica Intermodal SA (Air Freight & Logistics) 516,446 2,648,894 Minerva SA (Packaged Foods & Meats) (I) 508,912 2,247,716 Petroleo Brasileiro SA ADR (Integrated Oil & Gas) 8,127 829,848 Sadia SA ADR (Packaged Foods & Meats) (L) 94,133 1,674,626 Canada 25.92% Barrick Gold Corp. (Gold) 40,807 1,773,064 Canadian Natural Resources Ltd. (Oil & Gas Exploration & Production) 65,556 4,474,853 Franco-Nevada Corp. (Gold) (I) 404,988 7,989,680 Franco-Nevada Corp. (Gold) (I)(S) 14,030 276,786 Goldcorp, Inc. (Gold) 29,343 1,137,041 Silver Standard Resources, Inc. (Precious Metals & Minerals) (I) 82,900 2,514,357 Suncor Energy, Inc. (Integrated Oil & Gas) 26,961 2,597,689 Talisman Energy, Inc. (Oil & Gas Exploration & Production) 166,050 2,939,085 Cayman Islands 2.34% Apex Silver Mines Ltd. (Precious Metals & Minerals) (I) 148,465 1,799,396 China Fishery Group Ltd. (Packaged Foods & Meats) 313,000 344,714 Page 1 John Hancock Global Opportunities Fund Securities owned by the Fund on March 31, 2008 (unaudited) China 0.23% Tongjitang Chinese Medicines Co. ADR (Pharmaceuticals) (I) 25,217 207,284 France 2.19% Rhodia SA (Specialty Chemicals) (I) 85,988 2,004,039 Germany 3.13% Adidas-Salomon AG (Apparel, Accessories & Luxury Goods) 43,299 2,863,140 India 0.16% Sanghvi Movers Ltd. (Trading Companies & Distributors) 26,805 145,840 Indonesia 0.16% PT Multi Indocitra Tbk (Distributors) 1,829,413 143,094 Luxembourg 0.80% Acergy SA (Oil & Gas Equipment & Services) 33,888 728,740 Marshall Islands 0.75% Navios Maritime Holdings, Inc. (Marine) 74,082 687,481 Norway 5.15% Norsk Hydro ASA ADR (Aluminum) 322,991 4,715,669 Papua New Guinea 1.23% Lihir Gold Ltd. (Gold) (I) 351,866 1,122,783 Singapore 0.21% Golden Agri-Resources Ltd. (Agricultural Products) 260,034 190,578 South Africa 4.47% Sasol Ltd. ADR (Integrated Oil & Gas) 84,493 4,088,616 South Korea 0.07% Samyang Genex Co., Ltd. (Packaged Foods & Meats) 1,125 63,078 United States 24.48% American Oriental Bioengineering, Inc. (Personal Products) (I)(L) 458,243 3,711,768 Archer-Daniels-Midland Co. (Agricultural Products) 104,502 4,301,302 Berkshire Hathaway, Inc. (Class B) (Property & Casualty Insurance) (I) 10 44,729 Page 2 John Hancock Global Opportunities Fund Securities owned by the Fund on March 31, 2008 (unaudited) Equitable Resources, Inc. (Gas Utilities) 104,977 6,183,145 Freeport-McMoRan Copper & Gold, Inc. (Class B) (Diversified Metals & Mining) 35,964 3,460,456 Southwestern Energy Co. (Oil & Gas Exploration & Production) (I) 113,442 3,821,861 Wright Express Corp. (Diversified Commercial & Professional Services) (I) 28,133 864,527 Exercise Expiration Number of Issuer Price Date Contracts Value Purchased options 1.47% (Cost $1,724,667) United States 1.03% Alliance Data Systems 60 June-08 30 42,000 Alliance Data Systems 30 September-08 100 14,500 Alliance Data Systems 35 September-08 140 31,500 Alliance Data Systems 40 September-08 100 37,000 Alliance Data Systems 45 September-08 60 34,200 Federal Nationl Mortgage Assoc. 35 January-09 21 26,565 Garmin Ltd. 60 July-08 100 105,000 Hewlett-Packard Co. 40 August-08 251 41,415 ISHARES Lehman 20+ Year Treasury Bond Fund 89 September-08 193 43,907 ISHARES Lehman 20+ Year Treasury Bond Fund 90 September-08 176 46,640 ISHARES Lehman 20+ Year Treasury Bond Fund 91 September-08 153 48,960 ISHARES Lehman 20+ Year Treasury Bond Fund 92 September-08 158 53,720 ISHARES Lehman 20+ Year Treasury Bond Fund 93 September-08 125 47,500 ISHARES Lehman 20+ Year Treasury Bond Fund 89 June-08 256 25,600 ISHARES Lehman 20+ Year Treasury Bond Fund 91 June-08 95 14,250 ISHARES Lehman 20+ Year Treasury Bond Fund 92 June-08 78 14,430 ISHARES Lehman 20+ Year Treasury Bond Fund 93 June-08 68 14,960 Lehman Brothers Securities 50 January-09 100 173,000 Research in Motion Ltd. 90 January-09 70 90,300 Texas Instruments, Inc. 28 July-08 242 39,689 Europe 0.44% Euro Swap Curve 0.650 January-10 50,000,000 102,503 Euro Swap Curve 0.635 February-10 50,000,000 104,917 Euro Swap Curve 0.765 February-10 50,000,000 91,158 Euro Swap Curve 0.675 March-10 50,000,000 100,528 Page 3 John Hancock Global Opportunities Fund Securities owned by the Fund on March 31, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 6.59% (Cost $6,030,821) Government U.S. Agency 3.50% Federal Home Loan Bank, Discount Note 1.53% (Y) 04-01-08 AAA $3,200 3,200,000 Shares Cash Equivalents 3.09% John Hancock Cash Investment Trust (T)(W) 2.96% (Y) 2,830,821 2,830,821 Total investments (Cost $95,676,661)  101.00% Other assets and liabilities, net (1.00%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Global Opportunities Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of March 31, 2008. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $276,786 or 0.30% of the Fund's net assets as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments for Federal income tax purposes, was $95,676,661. Gross unrealized appreciation and depreciation of investments aggregated $4,085,582 and $7,388,749, respectively, resulting in net unrealized depreciation of $3,303,167. Notes to Schedule of Investments - Page 5 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $60,401,509  Level 2  Other Significant Observable Inputs 31,971,985  Level 3  Significant Unobservable Inputs   Total $92,373,494  * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Notes to Schedule of Investments - Page 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: May 28, 2008
